Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9-19, 24 and 25 are pending.  Claims 1-8 and 20-23 are canceled.
The Claim Objection is withdrawn due to Applicant’s current amendment.

Election/Restrictions
Applicant's election with traverse of Invention II (claims 9-19) in the reply filed on 3/11/2020 is acknowledged.  The traversal is on the ground(s) that all of the pending claims are classified under 705/37 and would be subject to closely related searches.  This is not found persuasive because there are millions of different inventions found in the same class and subclass.  The different inventions would require different search strategies.  As stated by Applicant Invention I is drawn to qualifying investors for a transaction.  This is very different than that of Invention II that is drawn to displaying a note for sale, fulfilling the sale and transmitting final terms of the sale.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-19, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving at least, by a website computer, first and second fractional structured financial note purchase requests from first and second remote purchase request computer terminals and displaying them on a forum on the website computer, receiving, by the website computer, an approved deficiency amount from a structured financial note broker from a broker remote computer terminal for a structured financial note sale and displaying it on a forum on the website computer, determining, by the website computer, whether to complete a structured financial note transaction based upon whether an aggregate of structured financial note purchase requests from the first and second remote purchase request computer terminals meets the terms of structured financial note sale based on data received from the broker remote computing terminal, transmitting, by the website computer, final terms of the structured financial note transaction to the broker remote computer terminal, and 2Docket No.: DOU-NP-01Appl. No: 15/850,583 transmitting, by the website computer, final terms of fractional portions of the structured financial note transaction to the first and second remote purchase request computer terminals. The claims are drawn to displaying trade data and competing a trade.  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, than it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a website computer, first and second remote (purchase request) computer terminals and a (structured note) broker remote computer terminal.  The website computer 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of using a computer to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The instant Specification does not provide any indication that the computer or terminals are anything other than generic, off-the-shelf computer components, and Symantec; TLI; OIP Techs; and buySAFE court decisions cited in MPEP 2106.05 (d)(II) indicate that receiving or transmitting data over a network, e.g., using the Internet to gather data is well-under-stood, routine, and conventional function when it is claimed in a merely generic manner.  A conclusion that the receiving, displaying and transmitting steps are well-under-stood, routine, and conventional activity is supported under Berkheimer Option 2.
The dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.


Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
	
Applicant argues “like DDR, applicant’s invention is specific….applicant’s invention is meaningful”  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after "clicking" on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. "IT]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Id. The patent claims in DDR Holdings, as described by the Court, "specify how interactions with the Internet are manipulated to yield a desired result."  In the instant claims, transaction information is being sent back and forth between the computer and terminals and therefore is being used in its normal and expected manner.  Therefore, there is no technical problem and no technical solution to a technical problem in the instant application.  
Applicant argues “the invention does not claim the computers themselves, rather the invention claims a method of using a system of website computers to implement structured note transactions, which under the Alice test transforms the idea into a new and useful end.”  It is unclear as to how the invention is not claiming the computers when “computers” are recited in the claims.  Effecting a transformation or reduction of a particular article to a different state or 
Applicant argues “unlike the system of hedging in Bilski, fractional bond transactions are not a ‘fundamental economic practice long prevalent in our system of commerce”.”  Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”  Trading bonds is old and well known


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/Primary Examiner, Art Unit 3697